Exhibit 10.6

 

THIRD SUPPLEMENTAL INDENTURE

 

This Third Supplemental Indenture, dated as of July 2, 2008 (this “Supplemental
Indenture” or “Guarantee”), among Cellu Tissue – Hauppauge, LLC, a Delaware
limited liability company, and Cellu Tissue – Thomaston, LLC, a Delaware limited
liability company (collectively, the “Guarantors”), Cellu Tissue Holdings, Inc.
(together with its successors and assigns, the “Company”), each other then
existing Subsidiary Guarantor under the Indenture referred to below, and The
Bank of New York Mellon Trust Company, N.A., as successor trustee to The Bank of
New York (“Trustee”) under the Indenture referred to below.

 

W I T N E S S E T H:

 

WHEREAS, the Company, the Subsidiary Guarantors and the Trustee have heretofore
executed and delivered an Indenture, dated as of March 12, 2004 (as amended,
supplemented, waived or otherwise modified, the “Indenture”), providing for the
issuance of 9¾% Senior Secured Notes due 2010 of the Company (the “Securities”);

 

WHEREAS, Section 3.12 of the Indenture provides that after the Issue Date the
Company is required to cause each Restricted Subsidiary (other than a Foreign
Subsidiary that does not Guarantee any Indebtedness of the Company or any
Restricted Subsidiary) created or acquired by the Company or one or more
Restricted Subsidiaries or Holdings, in the event that Holdings Guarantees any
Indebtedness of the Company or any of its Restricted Subsidiaries, to execute
and deliver to the Trustee a supplemental indenture pursuant to which such
Subsidiary (or Holdings, if applicable) will unconditionally Guarantee, on a
joint and several basis with the other Subsidiary Guarantors, the full and
prompt payment of the principal of, premium, if any, and interest on the
Securities on a secured basis; and

 

WHEREAS, pursuant to Section 9.1 of the Indenture, the Trustee and the Company
are authorized to execute and deliver this Supplemental Indenture to amend or
supplement the Indenture, without the consent of any Securityholder;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guarantors, the Company, the other Subsidiary Guarantors and the Trustee
mutually covenant and agree for the equal and ratable benefit of the Holders of
the Securities as follows:

 

ARTICLE I

Definitions

 

SECTION 1.1  Defined Terms.  As used in this Supplemental Indenture, terms
defined in the Indenture or in the preamble or recital hereto are used herein as
therein defined. 

 

1

--------------------------------------------------------------------------------


 

The words “herein,” “hereof” and “hereby” and other words of similar import used
in this Supplemental Indenture refer to this Supplemental Indenture as a whole
and not to any particular section hereof.

 

ARTICLE II

Agreement to be Bound; Guarantee

 

SECTION 2.1  Agreement to be Bound.  Each Guarantor hereby becomes a party to
the Indenture as Subsidiary Guarantors and as such will have all of the rights
and be subject to all of the obligations and agreements of a Subsidiary
Guarantor under the Indenture.  Each Guarantor agrees to be bound by all of the
provisions of the Indenture, the Collateral Documents and the Intercreditor
Agreement applicable to a Subsidiary Guarantor and to perform all of the
obligations and agreements of a Subsidiary Guarantor under the Indenture, the
Collateral Documents and the Intercreditor Agreement.

 

SECTION 2.2   Guarantee.  Each Guarantor agrees, on a joint and several basis
with all the existing Subsidiary Guarantors, to fully, unconditionally and
irrevocably Guarantee to each Holder of the Securities and the Trustee the
Obligations pursuant to Article X of the Indenture on a secured basis.

 

ARTICLE III

Miscellaneous

 

SECTION 3.1   Notices.  All notices and other communications to the Guarantors
shall be given as provided in the Indenture to the Guarantor, at its address set
forth below, with a copy to the Company as provided in the Indenture for notices
to the Company.

 

SECTION 3.2   Parties.  Nothing expressed or mentioned herein is intended or
shall be construed to give any Person, firm or corporation, other than the
Holders and the Trustee, any legal or equitable right, remedy or claim under or
in respect of this Supplemental Indenture or the Indenture or any provision
herein or therein contained.

 

SECTION 3.3   Governing Law.  This Supplemental Indenture shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

SECTION 3.4   Severability Clause.  In case any provision in this Supplemental
Indenture shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and such provision shall be ineffective only to the extent of
such invalidity, illegality or unenforceability.

 

SECTION 3.5   Ratification of Indenture; Supplemental Indentures Part of
Indenture.  Except as expressly amended hereby, the Indenture is in all respects
ratified and

 

2

--------------------------------------------------------------------------------


 

confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect.  This Supplemental Indenture shall form a part of the
Indenture for all purposes, and every Holder of Securities heretofore or
hereafter authenticated and delivered shall be bound hereby.  The Trustee makes
no representation or warranty as to the validity or sufficiency of this
Supplemental Indenture or with respect to the recitals contained herein, all of
which recitals are made solely by the other parties hereto.

 

SECTION 3.6   Counterparts.  The parties hereto may sign one or more copies of
this Supplemental Indenture in counterparts, all of which together shall
constitute one and the same agreement.

 

SECTION 3.7   Headings.  The headings of the Articles and the sections in this
Guarantee are for convenience of reference only and shall not be deemed to alter
or affect the meaning or interpretation of any provisions hereof.

 

SECTION 3.8  Trustee Makes No Representation.  The recitals contained herein are
made by the Company and the Guarantors and not by the Trustee, and the Trustee
assumes no responsibility for the correctness thereof.  The Trustee makes no
representation as to the validity or sufficiency of this Third Supplemental
Indenture. All rights, protections, privileges, indemnities and benefits granted
or afforded to the Trustee under the Indenture shall be deemed incorporated
herein by this reference and shall be deemed applicable to all actions taken,
suffered or omitted by the Trustee under this Third Supplemental Indenture.

 

[Signature pages follow.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

 

 

CELLU TISSUE – HAUPPAUGE, LLC

 

CELLU TISSUE – THOMASTON, LLC,

 

as Guarantors

 

 

 

 

 

By:

/s/David J. Morris

 

 

Name:

David J. Morris

 

 

Title:

Senior Vice President and Chief

 

 

 

Financial Officer

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., as Trustee

 

 

 

 

 

By:

/s/Vaneta Bernard

 

 

Name:

Vaneta Bernard

 

 

Title:

Vice President

 

 

 

CELLU TISSUE HOLDINGS, INC.

 

 

 

 

 

By:

/s/David J. Morris

 

 

Name:

David J. Morris

 

 

Title:

Senior Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

CELLU TISSUE CORPORATION – NATURAL

 

     DAM

 

CELLU TISSUE CORPORATION – NEENAH

 

CELLU TISSUE LLC

 

CELLU TISSUE-CITY FOREST LLC

 

INTERLAKE ACQUISITION CORPORATION

 

     LIMITED

 

MENOMINEE ACQUISITION CORPORATION

 

VAN PAPER COMPANY

 

VAN TIMBER COMPANY

 

 

 

 

 

By:

/s/David J. Morris

 

 

Name:

David J. Morris

 

 

Title:

Senior Vice President and

 

 

 

Chief Financial Officer

 

Supplemental Indenture

 

--------------------------------------------------------------------------------


 

 

COASTAL PAPER COMPANY

 

 

 

By: Van Paper Company, its managing partner

 

 

 

 

 

By:

/s/David J. Morris

 

 

Name:

David J. Morris

 

 

Title:

Senior Vice President and

 

 

 

Chief Financial Officer

 

Supplemental Indenture

 

--------------------------------------------------------------------------------